Name: Commission Regulation (EC) No 706/2006 of 8 May 2006 amending Regulation (EC) No 1702/2003 as regards the period during which Member States may issue approvals of a limited duration (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  environmental policy
 Date Published: nan

 9.5.2006 EN Official Journal of the European Union L 122/16 COMMISSION REGULATION (EC) No 706/2006 of 8 May 2006 amending Regulation (EC) No 1702/2003 as regards the period during which Member States may issue approvals of a limited duration (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (1), and in particular Articles 5(4) and 6(3) thereof, Whereas: (1) Regulation (EC) No 1592/2002 was implemented by Commission Regulation (EC) No 1702/2003 of 24 September 2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (2). (2) Article 5(2) of Regulation (EC) No 1702/2003 establishes that, by way of derogation from paragraph 21.A.159 of its Annex, Member States may issue approvals of a limited duration until 28 September 2005. (3) Article 5(5) of Regulation (EC) No 1702/2003 specifies that the European Aviation Safety Agency (hereinafter referred to as the Agency) is to make, in due time, an evaluation of the implication of the provisions of that Regulation for the duration of the validity of approvals in view of producing an opinion to the Commission including possible amendments to the said Regulation. (4) The Agency has undertaken this evaluation and concluded that a new deadline should be set so that Member States can adapt their national legislation to the system of approvals of unlimited duration. (5) There is no further need for the provision on an evaluation by the Agency. That provision should be deleted. (6) Regulation (EC) No 1702/2003 should therefore be amended accordingly. (7) The measures provided for in this Regulation are based on the opinion issued by the Agency in accordance with Articles 12(2)(b) and 14(1) of Regulation (EC) No 1592/2002. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 54 of Regulation (EC) No 1592/2002, HAS ADOPTED THIS REGULATION: Article 1 Article 5 of Regulation (EC) No 1702/2003 is amended as follows: (a) in paragraph 2, 28 September 2005 is replaced by 28 September 2007; (b) paragraph 5 is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2006. For the Commission Jacques BARROT Vice-President (1) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1701/2003 (OJ L 243, 27.9.2003, p. 5). (2) OJ L 243, 27.9.2003, p. 6. Regulation as amended by Regulation (EC) No 381/2005 (OJ L 61, 8.3.2005, p. 3).